DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 2 in the reply filed on 12/23/2021 is acknowledged.  The traversal is on the ground(s) that Claims 1-3, 10, 11, 14-16, and 22 were previously identified as generic, however Applicant submits that Claims 4, 6, and 17 are also generic. Examiner agrees, and as such Claims 1-4, 6-12, 14-17, 19, 20, 22, and 23 will be examined.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5, 13, 18, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/23/2021.
Claim Objections
Claims 2, 9, 17, and 20 are objected to because of the following informalities: 
“the region” in lines of Claim 2 should read “a region”
“the clasp” in line of Claim 9 should read “a clasp”
“the clasp a releasable manner” in lines 2-3 of Claim 17 should read “the clasp in a releasable manner”
“the clasp” in line of Claim 20 should read “a clasp”
Appropriate correction is required.
Applicant is advised that should Claims 4, 9, or 12 be found allowable, Claims 17, 20, or 23, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “closing apparatus” in claims 1, 6, 8, 9, 14, 15, 20, and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14, 16-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodward (US 2640989) in view of Vincent et al. (US 8763210).
Regarding Claim 1, Woodward teaches a guard (1) for protecting a limb of a user, having a guard element (6) which is formed on the basis of a hard plastic or metal (col. 2 ll. 52-53, “the protector 6 is preferably made of rubber, plastic, or similar moldable material”) and which comprises a concave rear side (see annotated Fig.), which is formed in a curved manner transversely with respect to a longitudinal axis of the guard and partially encloses an interior space (see annotated Fig.) for accommodating a limb of the user, and a convex front side (see annotated Fig.) (annotated fig. 1 shows a cross section of the guard having a front and rear side, and as the guard (1) is “arcuately shaped” (col. 4 ll. 5-7), the rear side is obviously curved and concave around a longitudinal axis while the front side is obviously convex), wherein the guard (1) comprises at least one closing apparatus (13, 14) for fastening the guard element (1) in a circumferential direction to the limb of the user (fig. 4 shows the closing apparatus (13, 14) positioned to fasten around the circumference of the wearer’s leg).

Attention is drawn to Vincent et al., which teaches an analogous closing apparatus. Vincent et al. teaches a closing apparatus (10) for fastening in a releasable and size-adjustable manner (col. 7 ll. 63-65, “pivot movement of the lever 20 advances the ladder strap 12 further in the housing, thereby tightening the buckle assembly 10”; col. 8 ll. 21-25, “pivoting of the lever 20 toward the released position causes the arm 30 to move upwardly and the tooth 32 to disengage from the teeth 14 of the ladder strap 12, thereby permitting the user to manually pull the ladder strap 12 away from the housing 18”), wherein the closing apparatus is configured for the selective continuous or stepwise setting of a wearing width (col. 5 ll. 66- col. 6 ll. 3, “the toothed front end 44 provided with the pair of teeth 46, 48 may also permit the advance of two or three transverse teeth 14 of the ladder strap 12 with a single movement of the lever 20 between the first and the second position,” wherein the toothed front end, ladder strap, and lever are all parts of the closing apparatus (10) (see fig. 2), and further wherein advancement of two or three teeth along the ladder strap is equivalent to stepwise setting, which would obviously change the width of the article the closing apparatus is attached to), and wherein the closing apparatus comprises a ratchet closure (16) (col. 3 ll. 49-50, “the buckle assembly 10 comprises a ratchet type buckle 16”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woodward to include the teachings of Vincent et al. such that the closing apparatus comprises a latching closure, a ratchet closure or a clamping closure, and wherein the closing apparatus fastens the guard element to the limb of the user in a releasable and size-adjustable manner, wherein the closing apparatus is configured for the selective continuous or stepwise setting of a wearing width so that the guard can fit a large variety of wearers properly and securely, and 
Regarding Claim 2, Woodward teaches all of the limitations of the guard of Claim 1, as discussed in the rejections above. Woodward further teaches wherein at least one tongue (13) is fastened with a first end in the region of a first side edge of the guard element (fig. 4 shows the tongue (13) being fastened with a first end in the region of a first side edge of the guard element), wherein at least one clasp (14) is fastened in the region of a second side edge of the guard element which lies opposite the first side edge (fig. 4 shows the clasp (14) is fastened in the region of a second side edge of the guard element opposite the first side edge), or vice versa, and wherein the tongue can be fastened to the clasp in a releasable manner at different positions along a longitudinal axis of the tongue (col. 2 ll. 44-46, “the shin and thigh guards 1, 4, are provided with suitable straps 13 and clips or buckles 14 to attach them to the leg,” wherein as the tongue (13) and the clasp (14) attach the guard element (1) to the leg of the wearer, they obviously can be releasably fastened to one another at different positions along a longitudinal axis of the tongue (13)). 
Regarding Claim 3, Woodward teaches all of the limitations of the guard of Claim 2, as discussed in the rejections above. 
Woodward does not teach wherein the clasp comprises a through-opening for accommodating the tongue.
Attention is drawn to Vincent et al., which teaches an analogous closing apparatus. Vincent et al. teaches a closing apparatus (10) for fastening in a releasable and size-adjustable manner (col. 7 ll. 63-65, “pivot movement of the lever 20 advances the ladder strap 12 further in the housing, thereby tightening the buckle assembly 10”; col. 8 ll. 21-25, “pivoting of the lever 20 toward the released position causes the arm 30 to move upwardly and the tooth 32 to disengage from the teeth 14 of the ladder strap 12, thereby permitting the user to manually pull the ladder strap 12 away from the housing 18”), wherein 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woodworth to include the teachings of Vincent et al. such that the clasp comprises a through opening so that the tongue can extend through the clasp to allow for tightening and loosening of the guard around the limb of the wearer (col. 4 ll. 17-19, “space 28 therebetween to permit movement of the strap between the cross wall 26 and the base 22”). 
Regarding Claim 4, Woodward teaches all of the limitations of the guard of Claim 3, as discussed in the rejections above. 
Woodward does not teach wherein the clasp comprises a lever which can be tilted about an axis of rotation which is arranged parallel to the longitudinal axis of the guard, said lever being suitable for fastening the tongue to the clasp in a releasable manner.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woodward to include the teachings of Vincent et al. such that the clasp comprises a lever which can be tilted about an axis of rotation, said lever being suitable for fastening the tongue to the clasp in a releasable manner so that the lever can be actuated and move the tongue through the clasp (col. 5 ll. 37-41, “the lever 20 has a gripping end 42 to permit a user to actuate the lever 20 between the three different positions and a first strap engaging end 44 (a toothed front end) adapted for engaging with the ladder strap 12 and moving the ladder strap 12 in a second direction”). Examiner notes that neither Woodward or Vincent et al. teach the axis of rotation being arranged parallel to the longitudinal axis of the guard, however the substitution of the closing apparatus of Woodward for the closing apparatus of Vincent et al. would obviously place the lever such that the axis of rotation is parallel to the longitudinal axis of the guard.
Regarding Claim 6, Woodward teaches all of the limitations of the guard of Claim 1, as discussed in the rejections above. 
Woodward does not teach wherein the closing apparatus is of self-latching configuration.
Attention is drawn to Vincent et al., which teaches an analogous closing apparatus. Vincent et al. teaches a closing apparatus (10) for fastening in a releasable and size-adjustable manner (col. 7 ll. 63-65, “pivot movement of the lever 20 advances the ladder strap 12 further in the housing, thereby tightening the buckle assembly 10”; col. 8 ll. 21-25, “pivoting of the lever 20 toward the released position causes the arm 30 to move upwardly and the tooth 32 to disengage from the teeth 14 of the ladder strap 12, thereby permitting the user to manually pull the ladder strap 12 away from the housing 18”), wherein 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woodward to include the teachings of Vincent et al. such  that the closing apparatus is self-latching so as to prevent unwanted movement of the lever and the tongue when the closing apparatus is adjusted to the desired position (col. 3 ll. 66- col. 4 ll. 3, “Each of the side walls 24a, 24b is also provided with a locking ramp 27a, 27b terminating into a circular, locking opening 29a, 29b for locking the lever 20 in the closed position and preventing an unwanted movement thereof”). 
Regarding Claim 7, Woodward teaches all of the limitations of the guard of Claim 1, as discussed in the rejections above. 

Attention is drawn to Vincent et al., which teaches an analogous closing apparatus. Vincent et al. teaches a closing apparatus (10) for fastening in a releasable and size-adjustable manner (col. 7 ll. 63-65, “pivot movement of the lever 20 advances the ladder strap 12 further in the housing, thereby tightening the buckle assembly 10”; col. 8 ll. 21-25, “pivoting of the lever 20 toward the released position causes the arm 30 to move upwardly and the tooth 32 to disengage from the teeth 14 of the ladder strap 12, thereby permitting the user to manually pull the ladder strap 12 away from the housing 18”), wherein the closing apparatus is configured for the selective continuous or stepwise setting of a wearing width (col. 5 ll. 66- col. 6 ll. 3, “the toothed front end 44 provided with the pair of teeth 46, 48 may also permit the advance of two or three transverse teeth 14 of the ladder strap 12 with a single movement of the lever 20 between the first and the second position,” wherein the toothed front end, ladder strap, and lever are all parts of the closing apparatus (10) (see fig. 2), and further wherein advancement of two or three teeth along the ladder strap is equivalent to stepwise setting, which would obviously change the width of the article the closing apparatus is attached to), and wherein the closing apparatus comprises a ratchet closure (16) (col. 3 ll. 49-50, “the buckle assembly 10 comprises a ratchet type buckle 16”), a tongue (12), and a clasp (11), and wherein the tongue (12) can be fastened to the clasp (11) in a releasable manner at different positions along a longitudinal axis of the tongue (12) (figs. 6A-6E show the tongue (12) being fastened to the clasp (11) at various positions along the tongue and Figs. 7A-7C show the tongue (12) being released). Vincent et al. further teaches wherein the tongue (12) comprises teeth (14), which are directed in a first direction (fig. 1 shows the teeth (14) of the tongue (12) arranged in a first direction), for the purposes of engaging in a corresponding portion (44) on the clasp (11) (col. 5 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woodward to include the teachings of Vincent et al. such that the tongue comprises teeth, which are directed in a first direction, for the purposes of engaging in a corresponding portion on the clasp, wherein the corresponding portion comprises teeth which are directed in a second direction opposite to the first direction so that the tongue can move through the clasp (col. 5 ll. 66- col. 6 ll. 3, “the toothed front end 44 provided with the pair of teeth 46, 48 may also permit the advance of two or three transverse teeth 14 of the ladder strap 12 with a single movement of the lever 20”).
Regarding Claim 8, Woodward teaches all of the limitations of the guard of Claim 1, as discussed in the rejections above. 
Woodward does not teach wherein the closing apparatus comprises a means for securing the closing apparatus against unintentional opening.
Attention is drawn to Vincent et al., which teaches an analogous closing apparatus. Vincent et al. teaches a closing apparatus (10) for fastening in a releasable and size-adjustable manner (col. 7 ll. 63-65, “pivot movement of the lever 20 advances the ladder strap 12 further in the housing, thereby tightening the buckle assembly 10”; col. 8 ll. 21-25, “pivoting of the lever 20 toward the released position causes the arm 30 to move upwardly and the tooth 32 to disengage from the teeth 14 of the ladder strap 12, thereby permitting the user to manually pull the ladder strap 12 away from the housing 18”), wherein the closing apparatus is configured for the selective continuous or stepwise setting of a wearing width (col. 5 ll. 66- col. 6 ll. 3, “the toothed front end 44 provided with the pair of teeth 46, 48 may also permit 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woodward to include the teachings of Vincent et al. such that the closing apparatus comprises a means for securing the closing apparatus against unintentional opening so as to eliminate pivotal movement of the lever of the closing apparatus, leaving the tongue set as desired within the clasp (col. 8 ll. 6-9, “the locking pins 56a, 56b engage the locking holes 29a, 29b to significantly reduce or essentially eliminate unwanted pivotal movement of the lever 20”).
Regarding Claim 9, Woodward teaches all of the limitations of the guard of Claim 8, as discussed in the rejections above. 
Woodward does not teach wherein the means for securing the closing apparatus against unintentional opening comprises two lateral tabs which are arranged on the clasp, which stand opposite 
Attention is drawn to Vincent et al., which teaches an analogous closing apparatus. Vincent et al. teaches a closing apparatus (10) for fastening in a releasable and size-adjustable manner (col. 7 ll. 63-65, “pivot movement of the lever 20 advances the ladder strap 12 further in the housing, thereby tightening the buckle assembly 10”; col. 8 ll. 21-25, “pivoting of the lever 20 toward the released position causes the arm 30 to move upwardly and the tooth 32 to disengage from the teeth 14 of the ladder strap 12, thereby permitting the user to manually pull the ladder strap 12 away from the housing 18”), wherein the closing apparatus is configured for the selective continuous or stepwise setting of a wearing width (col. 5 ll. 66- col. 6 ll. 3, “the toothed front end 44 provided with the pair of teeth 46, 48 may also permit the advance of two or three transverse teeth 14 of the ladder strap 12 with a single movement of the lever 20 between the first and the second position,” wherein the toothed front end, ladder strap, and lever are all parts of the closing apparatus (10) (see fig. 2), and further wherein advancement of two or three teeth along the ladder strap is equivalent to stepwise setting, which would obviously change the width of the article the closing apparatus is attached to), and wherein the closing apparatus comprises a ratchet closure (16) (col. 3 ll. 49-50, “the buckle assembly 10 comprises a ratchet type buckle 16”), and wherein the closing apparatus (10) comprises a means  for securing the closing apparatus against unintentional opening (56a, b) (col. 6 ll. 51-57, “The locking pins 56a, 56b extend from the side walls 52a, 52b of the lever 20 and are in alignment with the locking ramps 27a, 27b and the locking holes 29a, 29b for engaging the locking ramps 27a, 27b when the lever 20 is moved from the open position toward the closed position and snapping into the locking holes 29a, 29b for locking the lever 20 in the closed position,” wherein the sidewalls, lever, and locking ramps and holes are part of the closing apparatus, see figs. 1 and 2). Vincent et al. further teaches wherein the means for securing the closing apparatus against unintentional opening (56a, b) comprises two lateral tabs which are arranged on the clasp (11), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woodward to include the teachings of Vincent et al. such that the means for securing the closing apparatus against unintentional opening comprises two lateral tabs which are arranged on the clasp, which stand opposite one another and which, during simultaneous actuation thereof, unlock the closing apparatus, in particular by releasing the tongue so that the user is able to release the closing apparatus and fully remove the tongue from the clasp (col. 8 ll. 20-25 “Further pivoting of the lever 20 toward the released position causes the arm 30 to move upwardly and the tooth 32 to disengage from the teeth 14 of the ladder strap 12, thereby permitting the user to manually pull the ladder strap 12 away from the housing 18”).
Regarding Claim 10, Woodward teaches all of the limitations of the guard of Claim 2, as discussed in the rejections above. Woodward further teaches wherein the tongue (13) is fastened to the guard element (1) by way of a first fastening tab (see annotated Fig.) and/or wherein the clasp (14) is fastened to the guard element (see annotated Fig.) by way of a second fastening tab (see annotated Fig.) (annotated fig. 4 shows the tongue and clasp fastened to the guard element by first and second fastening tabs, respectively).
Regarding Claim 11, Woodward teaches all of the limitations of the guard of Claim 10, as discussed in the rejections above. Woodward further teaches wherein the first fastening tab (see annotated Fig.) for the fastening of the tongue (13) is fastened to the guard (6) by way of at least a first fastening means and/or wherein the second fastening tab (see annotated Fig.) for the fastening of the clasp (14) is fastened to the guard (6) by way of at least a second fastening means (annotated fig. 4 shows the first and second fastening tabs fastened to the guard by a first and second fastening means, respectively).
Regarding Claim 12, Woodward teaches all of the limitations of the guard of Claim 1, as discussed in the rejections above. 
Woodward does not teach wherein the closing apparatus makes stepwise setting of the wearing width possible.
Attention is drawn to Vincent et al., which teaches an analogous closing apparatus. Vincent et al. teaches a closing apparatus (10) for fastening in a releasable and size-adjustable manner (col. 7 ll. 63-65, “pivot movement of the lever 20 advances the ladder strap 12 further in the housing, thereby tightening the buckle assembly 10”; col. 8 ll. 21-25, “pivoting of the lever 20 toward the released position causes the arm 30 to move upwardly and the tooth 32 to disengage from the teeth 14 of the ladder strap 12, thereby permitting the user to manually pull the ladder strap 12 away from the housing 18”), wherein the closing apparatus is configured for the selective continuous or stepwise setting of a wearing width (col. 5 ll. 66- col. 6 ll. 3, “the toothed front end 44 provided with the pair of teeth 46, 48 may also permit the advance of two or three transverse teeth 14 of the ladder strap 12 with a single movement of the lever 20 between the first and the second position,” wherein the toothed front end, ladder strap, and lever are all parts of the closing apparatus (10) (see fig. 2), and further wherein advancement of two or three teeth along the ladder strap is equivalent to stepwise setting, which would obviously change the width of the article the closing apparatus is attached to), and wherein the closing apparatus comprises a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woodworth to include the teachings of Vincent et al. such that the closing apparatus makes stepwise setting of the wearing width possible so that the guard can fit a large variety of people and wearing width can be adjusted in small increments.
Regarding Claim 14, Woodward teaches all of the limitations of the guard of Claim 1, as discussed in the rejections above. Woodward further teaches wherein the guard (1) comprises at least two closing apparatuses (13, 14) which are spaced apart from one another in relation to the longitudinal axis (see annotated Fig.) of the guard (annotated fig. 4 shows two closing apparatuses spaced out from one another along a longitudinal axis of the guard).
Regarding Claim 16, Woodward teaches all of the limitations of the guard of Claim 1, as discussed in the rejections above. Woodward further teaches wherein it is a shin guard or forearm guard (col. 1 ll. 41-42, “there is provided a shin guard 1”).
Regarding Claim 17, Woodward teaches all of the limitations of the guard of Claim 3, as discussed in the rejections above. 
Woodward does not teach wherein the clasp comprises a lever which can be tilted about an axis of rotation, said lever being suitable for fastening the tongue to the clasp a releasable manner.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woodward to include the teachings of Vincent et al. such that the clasp comprises a lever which can be tilted about an axis of rotation, said lever being suitable for fastening the tongue to the clasp in a releasable manner so that the lever can be actuated and move the tongue through the clasp (col. 5 ll. 37-41, “the lever 20 has a gripping end 42 to permit a user to actuate the lever 20 between the three different positions and a first strap engaging end 44 (a toothed front end) adapted for engaging with the ladder strap 12 and moving the ladder strap 12 in a second direction”).
Regarding Claim 19, Woodward teaches all of the limitations of the guard of Claim 2, as discussed in the rejections above. 
Woodward does not teach wherein the tongue comprises teeth, which are directed in a first direction, for the purposes of engaging in a corresponding portion on the clasp, wherein the corresponding portion comprises teeth which are directed in a second direction opposite to the first direction, and wherein the tongue is a latching tongue, which comprises a toothing at its upper side.
Attention is drawn to Vincent et al., which teaches an analogous closing apparatus. Vincent et al. teaches a closing apparatus (10) for fastening in a releasable and size-adjustable manner (col. 7 ll. 63-65, “pivot movement of the lever 20 advances the ladder strap 12 further in the housing, thereby tightening the buckle assembly 10”; col. 8 ll. 21-25, “pivoting of the lever 20 toward the released position causes the arm 30 to move upwardly and the tooth 32 to disengage from the teeth 14 of the ladder strap 12, thereby permitting the user to manually pull the ladder strap 12 away from the housing 18”), wherein 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woodward to include the teachings of Vincent et al. such that the tongue comprises teeth, which are directed in a first direction, for the purposes of engaging in a 
Regarding Claim 20, Woodward teaches all of the limitations of the guard of Claim 8, as discussed in the rejections above. 
Woodward does not teach wherein the means for securing the closing apparatus against unintentional opening comprises two lateral tabs which are arranged on the clasp, which stand opposite one another and which, during simultaneous actuation thereof, unlock the closing apparatus, by releasing the tongue.
Attention is drawn to Vincent et al., which teaches an analogous closing apparatus. Vincent et al. teaches a closing apparatus (10) for fastening in a releasable and size-adjustable manner (col. 7 ll. 63-65, “pivot movement of the lever 20 advances the ladder strap 12 further in the housing, thereby tightening the buckle assembly 10”; col. 8 ll. 21-25, “pivoting of the lever 20 toward the released position causes the arm 30 to move upwardly and the tooth 32 to disengage from the teeth 14 of the ladder strap 12, thereby permitting the user to manually pull the ladder strap 12 away from the housing 18”), wherein the closing apparatus is configured for the selective continuous or stepwise setting of a wearing width (col. 5 ll. 66- col. 6 ll. 3, “the toothed front end 44 provided with the pair of teeth 46, 48 may also permit the advance of two or three transverse teeth 14 of the ladder strap 12 with a single movement of the lever 20 between the first and the second position,” wherein the toothed front end, ladder strap, and lever are all parts of the closing apparatus (10) (see fig. 2), and further wherein advancement of two or three teeth along the ladder strap is equivalent to stepwise setting, which would obviously change the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woodward to include the teachings of Vincent et al. such that the means for securing the closing apparatus against unintentional opening comprises two lateral tabs which are arranged on the clasp, which stand opposite one another and which, during simultaneous actuation thereof, unlock the closing apparatus, in particular by releasing the tongue so that the user is 
Regarding Claim 23, Woodward teaches all of the limitations of the guard of Claim 1, as discussed in the rejections above. 
Woodward does not teach wherein the closing apparatus makes stepwise setting of the wearing width possible, in the form of stepwise tightening.
Attention is drawn to Vincent et al., which teaches an analogous closing apparatus. Vincent et al. teaches a closing apparatus (10) for fastening in a releasable and size-adjustable manner (col. 7 ll. 63-65, “pivot movement of the lever 20 advances the ladder strap 12 further in the housing, thereby tightening the buckle assembly 10”; col. 8 ll. 21-25, “pivoting of the lever 20 toward the released position causes the arm 30 to move upwardly and the tooth 32 to disengage from the teeth 14 of the ladder strap 12, thereby permitting the user to manually pull the ladder strap 12 away from the housing 18”), wherein the closing apparatus is configured for the selective continuous or stepwise setting of a wearing width (col. 5 ll. 66- col. 6 ll. 3, “the toothed front end 44 provided with the pair of teeth 46, 48 may also permit the advance of two or three transverse teeth 14 of the ladder strap 12 with a single movement of the lever 20 between the first and the second position,” wherein the toothed front end, ladder strap, and lever are all parts of the closing apparatus (10) (see fig. 2), and further wherein advancement of two or three teeth along the ladder strap is equivalent to stepwise setting, which would obviously change the width of the article the closing apparatus is attached to), and wherein the closing apparatus comprises a ratchet closure (16) (col. 3 ll. 49-50, “the buckle assembly 10 comprises a ratchet type buckle 16”). Vincent et al. further teaches wherein the closing apparatus (10) makes stepwise setting of the wearing width possible, in the form of stepwise tightening (col. 5 ll. 66- col. 6 ll. 3, “the toothed front end 44 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woodworth to include the teachings of Vincent et al. such that the closing apparatus makes stepwise setting of the wearing width possible so that the guard can fit a large variety of people and wearing width can be adjusted in small increments.

    PNG
    media_image1.png
    733
    608
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    781
    531
    media_image2.png
    Greyscale

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Woodward (US 2640989) in view of Vincent et al. (US 8763210), and further in view of Cunningham (US 2015/0089706).
Regarding Claim 15, Woodward teaches all of the limitations of the guard of Claim 1, as discussed in the rejections above. 
Woodward does not teach wherein at least one of the guard element and/or the closing apparatus is provided at least in certain regions with an anti-slip material, and wherein the anti-slip material is an anti-slip lining, an anti-slip coating or anti-slip fibers or threads which are embedded into a woven fabric of the guard element or of the closing apparatus.
Attention is drawn to Cunningham, which teaches an analogous article of protective apparel. Cunningham teaches a guard (1) for protecting a limb of a user, having a guard element (2) which is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woodward to include the teachings of Cunningham such that at least one of the guard element and/or the closing apparatus is provided at least in certain regions with an anti-slip material, and wherein the anti-slip material is an anti-slip lining, an anti-slip coating or anti-slip fibers or threads which are embedded into a woven fabric of the guard element or of the closing apparatus so that the wearer is stabilized when the guard element is in contact with a hard surface (paragraph [0023], “By providing the shell 2 with a high coefficient of friction, a large amount of force is required to move the present invention. This helps to provide a stable base for the user. Due to the non-slip properties, minor shifts and adjustments of the user's body will not generate sufficient force to slide the present invention across the hard surface. Only intentional and deliberate movements will be able to move the present invention across the hard surface”).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Woodward (US 2640989) in view of Vincent et al. (US 8763210), and further in view of Blattmachr (US 431797).
Regarding Claim 22, Woodward teaches all of the limitations of the guard of Claim 10, as discussed in the rejections above. Woodward further teaches wherein the first fastening tab (see annotated Fig.) for the fastening of the tongue (13) is fastened to the guard (6) by way of at least a first fastening means and/or wherein the second fastening tab (see annotated Fig.) for the fastening of the clasp (14) is fastened to the guard (6) by way of at least a second fastening means (annotated fig. 4 
Woodward does not teach wherein said first fastening tab can be fastened, by way of the first fastening means, selectively at different alternative positions, along the longitudinal axis of the guard, and/or wherein said second fastening tab can be fastened, by way of the second fastening means, to the guard element selectively at different alternative positions, along the longitudinal axis of the guard.
Attention is drawn to Blattmachr, which teaches an analogous article of protective apparel. Blattmachr teaches a guard (A) for protecting a limb of a user, having a guard element (a), wherein the guard comprises at least one closing apparatus (h) for fastening the guard element to the limb of the user (fig. 1 shows the closing apparatus (h) fastening the guard element (a) to the leg of the user), wherein the closing apparatus (h) is fastened with a first end in the region of a first side edge  of the guard (annotated fig. 6 and fig. 4 show the first end fastened to the first side of the guard), wherein the closing apparatus (h) is fastened in the region of a second side edge of the guard which lies opposite the first side edge (annotated fig. 6 and fig. 5 show the second end fastened to the second side of the guard opposite the first side), wherein the closing apparatus (h) is fastened to the guard by way of a first fastening tab (see annotated Fig.), and/or in wherein the closing apparatus is fastened to the guard element by way of a second fastening tab (see annotated Fig.). Blattmachr further teaches wherein the first fastening tab for the fastening of the tongue is fastened to the guard by way of at least a first fastening means (h2)(annotated fig. 4 shows the first fastening tab fastened by the first fastening means  (h2)), and said first fastening tab can be fastened, by way of the first fastening means, selectively at different alternative positions, along the longitudinal axis of the guard (p. 2 ll. 20-29, “opposite side of said brace is provided with a slotted extension h’ that is arranged at right angles to the semicircular portion that that extends around the back of the calf and attached by a clamping screw h2 to the opposite side strap b’… by clamping the rear brace h in higher or lower positions to the side  strap…”; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woodward to include the teachings of Blattmachr such that said first fastening tab can be fastened, by way of the first fastening means, selectively at different alternative positions, along the longitudinal axis of the guard, and/or wherein said second fastening tab can be fastened, by way of the second fastening means, to the guard element selectively at different alternative positions, along the longitudinal axis of the guard so that the height of the guard can be raised or lowered so that it is set at the proper position along the wearer’s limb (p. 2 ll. 27-32, “by clamping the rear brace h in higher or lower positions to the side strap,  the ankle-joint e and shoe strap f are raised or lowered at one side and set to the required position on the foot and ankle”).

    PNG
    media_image3.png
    334
    688
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    345
    347
    media_image4.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jacobs (US 5405312) teaches a guard for a limb of a user having a curved surface and two closing apparatuses. Weber (US 9265291) teaches a guard for a limb of a wearer having closing apparatuses that can be repositioned at various places along the longitudinal axis of the guard.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KATHERINE M MORAN/Primary Examiner, Art Unit 3732